Shafter, J.,
dissenting.
I am compelled to dissent from the opinion of my brethren. The only question is whether Hoag had succeeded in dispossessing the tenant of Pierce, Church and Comstock, to a legal intent at the time when the tenant, in company with his landlords, came upon the ground and demolished the house and fence and expelled Jordan, the plaintiff’s servant. The *194building of the fence was not in fieri at the time the defendants came upon the premises, but was a fact accomplished ; nor was the plaintiff in the act of going within the inclosure with a view to take possession, but was already within it, in the person of his servant. All the steps essential to an ouster by Hoag of the tenant in possession had been taken, and the fact could have had no additional force or meaning imparted to it by lapse of time. On the ground of the acts of Hoag performed upon the land, the tenant of Pierce, Church and Comstock could have maintained ejectment against him. By force of those acts the Statute of Limitations was set in motion in his favor, and he was placed" in a position where he was amenable to taxation. The possession of Hoag was undoubtedly a hostile possession, but it was peaceable during the time it subsisted, and that is all that can be said of a possession of the longest duration.
_